ORDER
PER CURIAM.
The defendant, Derrick Cobb, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of one count each of forcible rape, forcible sodomy, and first-degree robbery committed in 1992. The trial court sentenced the defendant to a total of 70 years, namely consecutive terms of imprisonment of 80 years for rape, 30 years for sodomy, and 10 years for robbery. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 30.25(b).